JOINT NEWS RELEASE Crosshair and Target Announce Closing of Business Combination Dated: March 31st, Crosshair Exploration & Mining Corp. (NYSE Alternext US: CXZ) (TSX: CXX) (“Crosshair”) and Target Exploration and Mining Corp. (TSX.V:TEM) (“Target”) are pleased to announce that the previously announced business combination, by way of plan of arrangement (the “Arrangement”) closed effective today.Target’s shares will be be delisted from the TSX Venture Exchange on or about March 31, 2009. “The completion of the business combination between Crosshair and Target creates the new Crosshair,” says Mark Morabito, CEO of Crosshair.“The new Crosshair will be a uranium and gold exploration and development company with a defined timeline to production in one of the most uranium mining friendly jurisdictions in North America.” Combined Company Highlights The new Crosshair has significant benefits including: -A uranium asset (the Bootheel Project) with near-term production potential in a uranium producing region (Wyoming). -The required cash to complete the National Instrument (NI) 43-101 uranium resource and the earn-in on the Bootheel Project. -An existing NI 43-101 uranium resource in Labrador, Canada that is open for expansion and in good standing for several years. -Gold asset in Newfoundland, Canada with an existing NI 43-101 resource that is open for expansion. -Strong management team with a proven track record of acquiring and developing projects supported by a seasoned and experienced board of directors. Summary of Transaction Pursuant to the Arrangement, holders of Target shares are entitled to receive 1.2 Crosshair shares for each Target share surrendered.Registered shareholders of Target have received letters of transmittal providing instructions on how to exchange their share certificates and receive certificates representing their new shares of Crosshair.Target shareholders can also find a copy of the letter of transmittal on SEDAR at www.sedar.com.
